In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS

*********************
NANCY C. HOWELL,         *
                         *                           No. 14-524V
             Petitioner, *                           Special Master Moran
                         *
v.                       *                           Filed: December 22, 2014
                         *
SECRETARY OF HEALTH      *                           Stipulation; influenza vaccine;
AND HUMAN SERVICES,      *                           Guillain-Barré Syndrome (“GBS”).
                         *
             Respondent. *
*********************

Elizabeth Muldowney, Rawls, McNelis & Mitchell, PC, Richmond, VA, for
Petitioner;
Lindsay Corliss, United States Dep’t of Justice, Washington, DC, for Respondent.

                              UNPUBLISHED DECISION1

       On December 19, 2014, respondent filed a joint stipulation concerning the
petition for compensation filed by Nancy Howell on June 20, 2014. In her petition,
Ms. Howell alleged that the influenza vaccine, which is contained in the Vaccine
Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which she received on
November 5, 2012, caused her to suffer Guillain-Barré Syndrome (“GBS”).
Petitioner further alleges that she experienced the residual effects of her injury for
more than six months. Petitioner represents that there has been no prior award or
settlement of a civil action for damages as a result of her condition.

       Respondent denies that the influenza immunization is the cause of
petitioner’s alleged GBS, and/or any other injury, or her current disabilities.



       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the party has 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

        Damages awarded in that stipulation include:

        A lump sum of $120,000.00 in the form of a check payable to petitioner,
        Nancy Howell. This amount represents compensation for all damages
        that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 14-524V according to this decision
and the attached stipulation.2

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6353.

        IT IS SO ORDERED.

                                                     s/ Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
                                                2
Case 1:14-vv-00524-UNJ Document 18 Filed 12/19/14 Page 1 of 6
Case 1:14-vv-00524-UNJ Document 18 Filed 12/19/14 Page 2 of 6
Case 1:14-vv-00524-UNJ Document 18 Filed 12/19/14 Page 3 of 6
Case 1:14-vv-00524-UNJ Document 18 Filed 12/19/14 Page 4 of 6
Case 1:14-vv-00524-UNJ Document 18 Filed 12/19/14 Page 5 of 6
Case 1:14-vv-00524-UNJ Document 18 Filed 12/19/14 Page 6 of 6